CONFIDENTIAL
 
SECOND AMENDMENT TO THE OPTION AGREEMENT
 
THIS SECOND AMENDMENT IS MADE TO THE OPTION AGREEMENT concerning intellectual
property, proprietary data and know-how related to the treatment of
methicillin-resistant Staphylococcus aureus infections using cannabinoids ("UM
5070") with an effective date of July 1, 2014 by and between THE UNIVERSITY OF
MISSISSIPPI, NATIONAL CENTER FOR NATURAL PRODUCTS RESEARCH, with a principal
address at University, Mississippi 38677 (hereinafter called "UM"), and NEMUS, a
California corporation with a principal address at 16440 Bake Parkway, Suite
150, Irvine, CA 92618 (hereinafter called "NEMUS).   The Effective Date of this
Second Amendment is October 15, 2014.


Whereas, the Option Agreement was amended (the "First Amendment") on August 15,
2014 to delay payment of a monthly option fee by NEMUS to UM to allow NEMUS to
receive Additional Information.


The Parties hereby agree to the following changes to the Option Agreement:


NEMUS hereby agrees to pay UM an option fee of *** per month starting on
10/15/14 in order for NEMUS to complete due diligence and develop a research
plan.


The Option Agreement will expire on March 15, 2015 and may be extended by mutual
agreement of the parties in writing under the financial terms detailed in
Section I.1.




IN WITNESS WHEREOF, each of the parties hereto has caused this agreement to be
duly executed by its legally authorized agent on the day and year indicated
below.
 


THE UNIVERSITY OF MISSISSIPPI
 
 
 
By:
/s/ WALTER G. CHAMBLISS
10/20/14
Name:
Walter G. Chambliss, Ph.D
Date
Title:
Director of Technology Management
 
 
Office of Research and Sponsored Programs
 
 
 
 
Acknowledged:
 
 
 
By:
/s/ MAHMOUD A. ELSOHLY
10/20/14
Name:
Mahmoud A. ElSohly, Ph.D.
Date
Title:
Research Professor, National Center for Natural Products Research
 
 
 
NEMUS, a California Corporation
 
 
 
By:
/s/ REG A. LAPHAM
10/17/14
Name:
Reg A. Lapham
Date
Title:
CEO
 


 
 
*** Certain confidential information contained in this document, marked with
three asterisks (***), has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.